Citation Nr: 1612908	
Decision Date: 03/30/16    Archive Date: 04/07/16

DOCKET NO.  07-12 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to a rating in excess of 40 percent beginning May 24, 2010 for service-connected compression fracture T8 with degenerative joint disease (thoracic spine disability). 
 
2. Entitlement to a total disability evaluation based on individual unemployability (TDIU). 


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel






INTRODUCTION

The Veteran served on active duty from September 1965 to August 1968 and from August 1971 to August 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied a rating in excess of 10 percent for the thoracic spine disability.  As relevant, an October 2010 RO decision resulted in a partial grant of the initially denied claim by awarding a 40 percent rating effective May 24, 2010 and this issue has not been resolved on appeal.  

In September 2008, the Veteran testified at a hearing at the RO before the undersigned Acting Veterans Law Judge of the Board.  A hearing transcript is of record.  

In April 2009, July 2011, October 2012, and May 2014, the Board remanded the increased rating issue to the RO via the AMC for additional development.  

In May 2014, the Board denied increased ratings for service-connected compression fracture of T8 with degenerative joint disease prior to May 24, 2010.  The Board determined that the issue of TDIU was raised as part of the increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  It remanded the issues currently on appeal for additional development and they have returned to the Board.  

The paper claims folder has been converted in its entirety into an electronic record within the Veterans Benefits Management System and Virtual VA.
 





FINDINGS OF FACT

1.  Since May 24, 2010, the Veteran's thoracic spine disability has not been characterized by ankylosis or incapacitating episodes or any separately compensable associated neurologic impairment.

2.  The Veteran is service-connected for compression fracture T8 with degenerative joint disease, rated as 40 percent disabling; tinnitus, rated as 10 percent disabling; and bilateral hearing loss, rated as noncompensable.  His combined disability rating is 50 percent.

3.  The Veteran's service-connected disabilities, in and of themselves, do not preclude gainful employment consistent with Veteran's education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a thoracic spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242 (2015).

2.  The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.16, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist
	
The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014 and Supp. 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provides that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

In this case, VA provided adequate notifications about the information and evidence necessary to substantiate the claims in August 2006, January 2008 and June 2014 letters.  Specifically, the letters advised the Veteran of the evidentiary requirements for his increased rating and TDIU claims.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The letters also informed the Veteran of the division of responsibility between the Veteran and VA for obtaining evidence, and the process by which disability ratings and effective dates are assigned.  The Veteran does not assert prejudice from any notification deficiency and none is identified by the Board.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  In conclusion, the duty to notify was met.  
 
VA's duty to assist the Veteran in the development of the claims includes assisting him in the procurement of service treatment records (STRs) and pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, including STRs, VA medical records and private medical records through September 2015.  

The Board notes that the September 2015 VA TDIU medical opinion refers to a paper copy of vocational rehabilitation records and April 2015 VA primary care records that are not associated with the electronic claims folder.  There are also reports concerning an unspecified January 2015 surgery for which records are not currently available.  See also May 2015 chiropractic records; September 2015 Veteran statement.

The Veteran's most recent correspondence from September 2015 indicates that he only wanted the updated private chiropractor records to be considered.  He did not provide any details for the January 2015 surgery or identify any recent VA primary care treatment that he would like considered for his claim.  He did not otherwise indicate that he had had any recent medical treatment, aside from private chiropractic care, that he believed was relevant to the appeal.  He has not provided any information suggesting that his employment search is being precluded by the service-connected thoracic spine disability.  Notably, a separate September 2015 letter indicated that he desired to enroll in graduate school.  Review of the updated private chiropractic records does not otherwise show a material change in the Veteran's service-connected thoracic spine disability.  In this particular case, the Board finds another remand to obtain surgical records, updated VA treatment records or the paper vocational rehabilitation folder would not raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.159(d).  

VA provided adequate medical examinations and opinions for the Veteran's claims in May 2010, January 2013 and September 2015.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The above examination reports include responsive medical opinions and clinical findings.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board notes that the Veteran reported having January 2015 surgery for unspecified reasons.  See also May 2015 chiropractic records; September 2015 Veteran statement.  The chiropractic records received following the surgery do not indicate that the Veteran experience additional or increased symptoms as compared to his baseline disability.  The record does not otherwise indicate that service-connected thoracic spine disability has materially increased in severity since the most recent evaluation.  See, e.g., Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995); 38 C.F.R. § 3.159(d).   

The Court has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2015) impose two distinct duties on VA employees in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam); see also 77 Fed. Reg. 23128 -01 (April 18, 2012).

At the September 2008 hearing, the undersigned identified the issue on appeal.  The Veteran provided testimony as to all treatment received and, thereby, demonstrated actual knowledge of the ability to submit additional relevant evidence.  There has been no allegation of prejudice from the hearing and none has been found by the Board.  Sanders, supra.  The duties imposed by Bryant were thereby met.

The record reflects substantial compliance with the prior Board remands.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required).  Updated private chiropractor records from Dr. W. and a September 2015 medical opinion have been obtained.  A June 2014 letter included a TDIU application and notice of how such a claim is substantiated.  The Board then instructed the agency of original jurisdiction (AOJ) to refer an extraschedular TDIU to the C&P Director for any periods of unemployment.  The AOJ did not do so presumably because the Veteran did not submit the TDIU application.  Since the Veteran has not clarified his employment status, the AOJ failure to refer the TDIU claim to the C&P Director does not result in substantial noncompliance with the prior remand.  Id.  The AOJ readjudicated the claims in November 2015.

Accordingly, the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) are satisfied.  

II.  Laws and regulations

(a)  Increased rating for service-connected thoracic spine disability

The Veteran's thoracic spine disability has been rated in accordance with the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Diagnostic Code (DC) 5242 (2015).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  The current 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242.

Following the criteria set forth in the General Rating Formula for Diseases and Injuries of the Spine, Note (1) provides: evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3) provides that in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4) requires that each range of motion measurement be rounded to the nearest five degrees.

Note (5) provides that for VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6) provides that disabilities of the thoracolumbar and cervical spine segments must be separately evaluated, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

(b) TDIU

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a). 
	
VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned provided that if there is only one service-connected disability, this disability shall be rated at 60 percent or more.  When there are two or more disabilities, at least one disability must be ratable at 40 percent or more, and any additional disabilities must result in a combined rating of 70 percent or more, and the disabled person must be unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  In determining the single disability or overall combined rating, disabilities arising from a common etiology will count as a single disability for TDIU purposes.  Id.  

A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).  Thus, the Board must evaluate whether there are circumstances, apart from any non-service-connected conditions and advancing age, which would justify a total rating based on unemployability.  A TDIU claim is an alternate way to obtain a total disability rating without recourse to a 100 percent evaluation under the rating schedule.  See Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

The Board is precluded from awarding extraschedular TDIU under 38 C.F.R. § 4.16(b) in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  Rather, where there is plausible evidence that a claimant seeking extraschedular TDIU is unable to secure or follow a substantially gainful occupation and there is no affirmative evidence to the contrary, the Board is required to remand the claim for referral to the Director, Compensation and Pension Service (C&P Director) to consider entitlement on an extraschedular basis.  Id.  In determining whether the Veteran is unemployable, consideration may be given to his education, training, and special work experience, but not to his age or to impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

III.  Factual background

On May 24, 2010, the Veteran was afforded a VA back examination with subsequent review of the claims folder in July 2010.  The Veteran reported having thoracic spine pain associated with rib misplacement.  It caused unspecified limitation of motion when it occurred.   He had his chiropractor readjust his spine with good results.  He was currently retired.  Clinical examination showed thoracolumbar spine flexion to 20 degrees with endpoint pain and extension to 0 degrees.  Bilateral flexion and rotation were all to 30 degrees.  Right lateral flexion was notable for endpoint pain.  Repetitive forward flexion motion did not result in additional motion restriction.  Spasm was not found, but the examiner noted T7-8 tenderness on the right side.  The examiner additionally commented that he could not ascertain any rib dislocation and noted that imaging studies also do not confirm it.  He described the Veteran as having mild thoracic scoliosis and walking with a cane due to knee problems.  He commented that the Veteran did not have antalgic gait attributable to any spine disability.  He assessed the Veteran as having a normal musculature.  Neurological examination was reported as normal.  He recited June and August 2008 imaging studies.  He diagnosed mild compression fracture at T7 to T8 with mild rotatory scoliosis.  He reported that there was no sign of a dislocated rib and in any event a mild compression fracture would not cause a rib dislocation.  

In June 2010, the Veteran summarized his recent treatment history.  He also reported having a severe neck injury in February 1996 that was aggravated by the service-connected thoracic spine disability.  

In December 2011, the Veteran described his service-connected thoracic spine disability as becoming "increasingly unstable."  

In January 2013, the Veteran reported that his thoracic disability was constantly painful and interfered with daily activities.  He frequently had to seek chiropractic care.  

VA reexamined the Veteran for his back disability in January 2013.  The examiner reviewed the claims folder.  He diagnosed degenerative joint disease of the thoracolumbar spine.  The Veteran reported constant pain in the thoracolumbar area.  He described having a rib "pop out" and cause neck pain.  He was currently a full time student.  He reported having severe pain flare-ups when his "rib slips out of the blade."  Range of motion for forward flexion was to 50 degrees with pain beginning at 45 degrees.  Extension was to 20 degrees with pain beginning at 15 degrees.  Bilateral flexion and rotation were all to 30 degrees with endpoint pain.  Repetitive motion did not cause additional motion loss.  The examiner identified the functional impairment as pain.  She noted that the Veteran had tenderness under the right shoulder blade and at T8.  She did not find evidence of guarding or muscle spasm.  Lower extremity muscle strength was full for the left extremity.  The Veteran demonstrated 4/5 strength for right sided hip flexion, knee extension, ankle plantar flexion, and ankle dorsiflexion.  The examiner did not find evidence of muscle atrophy.  Reflexes were hypoactive for both lower extremities.  Sensation was fully intact for both extremities.  Straight leg raise testing was negative bilaterally.  Radiculopathy was not observed.  The examiner determined that the Veteran did not have intervertebral disc syndrome (IVDS).  She recited the August 2008 imaging study of the thoracic spine.  She commented that the Veteran's thoracolumbar spine disability should not impact his ability to work.  

In June 2014, the Veteran expressed concern that some of Dr. W's chiropractic records may be missing.  He had requested a complete copy of his records and would submit them upon receipt.  He reported that he had missed two weeks of work due to a neck injury.  He detailed the 1996 work injury that lead to his current neck disability.  He asserted that the service-connected thoracic spine disability aggravated his neck disability.  He also detailed another 2002 work-related injury of the neck and right knee.  Recently, he had earned a college degree and was looking for work.  He stated that since the 2002 injury it was difficult to complete general "tasks" that he used to enjoy due to physical disability.  He was hopeful that with his college degree and chiropractic care that he could return to work.  

Private chiropractic records from May 2010 through September 2015 reflect that the Veteran regularly sought chiropractic care.  He complained about various strains caused by routine lifting or similarly exertive daily activities.  Notably, he had neck pain and radiating pain to his right shoulder and arm.  Beginning approximately June 2011, the chiropractor reported that the Veteran had lumbar flexion limited to 60 degrees.   

In September 2015, the Veteran submitted additional private chiropractic records.  He noted that one treatment record was missing.  He reported that the he had major emergency surgery in January 2015.  He had to wear pressurized garments as part of his postoperative recovery.  They helped stabilize the thoracic spine.  Consequently, he was unable to resume chiropractic treatment until May 27, 2015.  

In September 2015, VA obtained a TDIU medical opinion based upon review of the electronic claims folder and paper copy of the vocational rehabilitation records.  The examiner remarked that the Veteran has service-connected back pain.  He had submitted a July/ August 2014 job search log confirming an active employment search.  Based upon the January 2013 VA examination, the examiner determined that heavy labor work would be precluded due to the service-connected back disability.  However, he believed light or sedentary work was possible.  He cited  April 2015 VA treatment records confirming that despite subjective complaints of increased symptoms, the Veteran was able to ambulate independently and did not require sedative or narcotic pain management medications.  The examiner further commented that an attempt to contact the Veteran via telephone was unsuccessful.   

IV. Analysis

(i) Thoracic spine disability

The Veteran is in receipt of the highest rating for limitation of thoracolumbar spine motion, and a higher rating would require unfavorable ankylosis of the entire thoracolumbar spine.  The May 2010 and January 2013 VA spine examination reports showed that the Veteran retained motion in the thoracolumbar spine.  He has not been shown to have thoracolumbar ankylosis at any time since May 24, 2010.  He does not otherwise assert in his April 2015 treatment records or at any other time that his spine is fixed in position.  The evidence is thus, against a finding that the disability approximates the criteria for an increased rating under the General Formula for Diseases and Injuries of the Spine.  38 C.F.R. §§ 4.7, 4.21.

A rating under incapacitating episodes, for IVDS, would not provide a higher disability rating, as there is no evidence in the record that he has had incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243, Note 1.  The January 2013 VA examiner specifically reported that the Veteran does not have IVDS.  There are no records or reports that the Veteran had physician prescribed bed rest since May 24, 2010.  

The record does not show any separately compensable associated neurological disorders of the lower extremities that are attributable to his service-connected back disability.  See May 2010 and January 2013 VA examination reports.  Given the absence of any findings of separately compensable neurologic impairment, a higher rating is not warranted on the basis of additional neurologic disability associated with the service-connected back disability.  

Briefly, the Board notes that the medical evidence suggests cervical radiculopathy is present.  The Veteran has previously alleged that his service-connected back disability aggravated his neck disability.  In a June 2014 letter, the RO explained to the Veteran why it did not construe his prior statements as a service connection claim for a cervical spine disability.  It informed him that he may submit a claim for this issue if he desired.  Thus, any cervical spine or associated cervical radiculopathy manifestations are separate issues from the current appeal.  If the Veteran wishes to pursue a service connection claim for a neck disability and associated neurological impairment, he may do so as a separate claim.  

The Board has considered all other potentially applicable provisions of 38 C.F.R. Parts 3 and  4, whether or not they have been raised by the Veteran, as required by Schafrath, supra.  The Board has found no section that provides a basis upon which to assign a higher disability rating for the Veteran's thoracic spine disability.
 
Extraschedular

The Board has also considered the potential application of 38 C.F.R. § 3.321(b) (1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the severity of the Veteran's service-connected thoracic spine disability to be fully contemplated by the rating criteria applicable whether considered alone or in conjunction with the additional service-connected disabilities.  The symptoms include back pain, restricted motion and limited exertive ability, among others.  The schedular criteria for the thoracolumbar spine contemplate restricted motion, including that due to functional impairment, and attendant physical limitations.  The Veteran has not demonstrated any symptomatology that falls outside the scope of the applicable criteria.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1);Thun v. Peake, 22 Vet. App. 111 (2008).

(ii) TDIU 

In this case, the Veteran is service-connected for tinnitus, rated as 10 percent disabling; the compression fracture T8 with degenerative joint disease, rated as 40 percent disabling; and bilateral hearing loss, rated as noncompensable.  His combined rating is 50 percent.  He does not meet the schedular criteria for TDIU and his claim must be considered on an extraschedular basis.  38 C.F.R. § 4.16.

The Veteran cannot perform exertive work tasks due to his service-connected thoracic spine disability.  However, the evidence does not indicate that the symptoms attributable to service-connected thoracic spine disability, tinnitus and bilateral hearing loss, whether alone or in combination, cause inability to engage in all forms of substantially gainful employment consistent with the Veteran's education and occupational experience.  While the Veteran has occupational experience in exertive labor, he completed a college degree in 2014 and has actively sought employment.  It is reasonable to infer from his educational attainment and effort to secure work that he is qualified and capable for a range of sedentary occupations.  The September 2015 VA examiner made a similar conclusion in determining that sedentary employment is not precluded by service-connected disability.  Although the Veteran continues to experience back pain, the objective clinical findings from the updated private chiropractor records does not suggest that the Veteran has symptoms attributable to his service-connected disabilities, jointly or singly, that would preclude sedentary work for which the Veteran is otherwise qualified.  

In summary, the evidence does not show that the service-connected disabilities are the cause of the Veteran's unemployability.  The preponderance of the evidence is against the claim, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. §§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Referral for TDIU on an extraschedular basis is not warranted.  38 C.F.R. § 4.16(b).   


ORDER

A rating in excess of 40 percent for service connected thoracic spine disability beginning May 24, 2010 is denied.

A TDIU is denied. 



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


